OnNovember 14,1997, it was the judgment ofthe court that defendant’s suspended imposition of sentence for the felony offense of Sexual Assault is hereby revoked and it is ordered that the defendant, Gordon Iverson Conrad, serve ten (10) years at the Montana State Prison, at Deer Lodge, Montana, with one (1) year credit of the suspended sentence. Further, defendant is to complete Phase I and II of the Sex Offender Program before becoming eligible for parole.
On February 20, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Gordon Iverson Conrad for representing himself in this matter.